                  Case 20-10755-BLS              Doc 70       Filed 04/11/20         Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                     Chapter 11

 RAVN AIR, INC. et al.,1                                    Case No. 20-10755 (BLS)

                            Debtors.                        (Jointly Administered)

                                                            Related to Docket No. 67

             NOTICE OF WITHDRAWAL OF THE MOTION [AND ORDER] FOR
                  ADMISSION PRO HAC VICE OF YAN TEYTELMAN

          PLEASE TAKE NOTICE that North Slope Borough, by and through its undersigned

counsel, hereby withdraws its Motion [and Order] for Admission Pro Hac Vice of Yan Teytelman

[Docket No. 67] filed on April 10, 2020.


Dated: April 11, 2020                                           DUANE MORRIS LLP
       Wilmington, Delaware
                                                                /s/ Jarret P. Hitchings
                                                                Jarret P. Hitchings (DE 5564)
                                                                222 Delaware Avenue, Suite 1600
                                                                Wilmington, DE 19801-1659
                                                                Telephone: (302) 657-4900
                                                                Facsimile: (302) 657-4901
                                                                E-mail: jphitchings@duanemorris.com

                                                                Counsel to North Slope Borough




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.



DM1\9136221.1
DM1\11043035.1
